UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2015 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission File Number: 001-11954 VORNADO REALTY TRUST (Exact name of registrant as specified in its charter) Maryland 22-1657560 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 888 Seventh Avenue, New York, New York (Address of principal executive offices) (Zip Code) (212) 894-7000 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. x Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer (Do not check if smaller reporting company) o Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x As of March 31, 2015, 188,272,702 of the registrant’s common shares of beneficial interest are outstanding. PART I. Financial Information: Page Number Item 1. Financial Statements: Consolidated Balance Sheets (Unaudited) as of March 31, 2015 and December 31, 2014 3 Consolidated Statements of Income (Unaudited) for the Three Months Ended March 31, 2015 and 2014 4 Consolidated Statements of Comprehensive Income (Unaudited) for the Three Months Ended March 31, 2015 and 2014 5 Consolidated Statements of Changes in Equity (Unaudited) for the Three Months Ended March 31, 2015 and 2014 6 Consolidated Statements of Cash Flows (Unaudited) for the Three Months Ended March 31, 2015 and 2014 8 Notes to Consolidated Financial Statements (Unaudited) 10 Report of Independent Registered Public Accounting Firm 31 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 32 Item 3. Quantitative and Qualitative Disclosures About Market Risk 59 Item 4. Controls and Procedures 59 PART II. Other Information: Item 1. Legal Proceedings 60 Item 1A. Risk Factors 60 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 60 Item 3. Defaults Upon Senior Securities 60 Item 4. Mine Safety Disclosures 60 Item 5. Other Information 60 Item 6. Exhibits 60 SIGNATURES 61 EXHIBIT INDEX 62 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements VORNADO REALTY TRUST CONSOLIDATED BALANCE SHEETS (UNAUDITED) (Amounts in thousands, except share and per share amounts) March 31, December 31, ASSETS 2015 2014 Real estate, at cost: Land $ 3,914,401 $ 3,861,913 Buildings and improvements 11,881,228 11,705,749 Development costs and construction in progress 1,157,180 1,128,037 Leasehold improvements and equipment 127,534 126,659 Total 17,080,343 16,822,358 Less accumulated depreciation and amortization (3,248,078) (3,161,633) Real estate, net 13,832,265 13,660,725 Cash and cash equivalents 1,067,568 1,198,477 Restricted cash 198,672 176,204 Marketable securities 184,991 206,323 Tenant and other receivables, net of allowance for doubtful accounts of $12,456 and $12,210 110,477 109,998 Investments in partially owned entities 1,408,214 1,246,496 Real estate fund investments 554,426 513,973 Receivable arising from the straight-lining of rents, net of allowance of $3,083 and $3,188 816,661 787,271 Deferred leasing and financing costs, net of accumulated amortization of $289,589 and $281,109 478,507 475,158 Identified intangible assets, net of accumulated amortization of $200,330 and $199,821 229,579 225,155 Assets related to discontinued operations 35,342 2,238,474 Other assets 344,349 410,066 $ 19,261,051 $ 21,248,320 LIABILITIES, REDEEMABLE NONCONTROLLING INTERESTS AND EQUITY Mortgages payable $ 8,316,793 $ 8,263,165 Senior unsecured notes 847,332 1,347,159 Revolving credit facility debt 400,000 - Accounts payable and accrued expenses 432,970 447,745 Deferred revenue 346,026 358,613 Deferred compensation plan 121,530 117,284 Liabilities related to discontinued operations 11,354 1,511,362 Other liabilities 436,608 375,830 Total liabilities 10,912,613 12,421,158 Commitments and contingencies Redeemable noncontrolling interests: Class A units - 11,640,982 and 11,356,550 units outstanding 1,303,790 1,336,780 Series D cumulative redeemable preferred unit - 1 unit outstanding 1,000 1,000 Total redeemable noncontrolling interests 1,304,790 1,337,780 Vornado shareholders' equity: Preferred shares of beneficial interest: no par value per share; authorized 110,000,000 shares; issued and outstanding 52,678,939 shares 1,277,014 1,277,026 Common shares of beneficial interest: $.04 par value per share; authorized 250,000,000 shares; issued and outstanding 188,272,702 and 187,887,498 shares 7,509 7,493 Additional capital 6,935,205 6,873,025 Earnings less than distributions (2,006,439) (1,505,385) Accumulated other comprehensive income 72,609 93,267 Total Vornado shareholders' equity 6,285,898 6,745,426 Noncontrolling interests in consolidated subsidiaries 757,750 743,956 Total equity 7,043,648 7,489,382 $ 19,261,051 $ 21,248,320 See notes to consolidated financial statements (unaudited). 3 VORNADO REALTY TRUST CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) For the Three Months Ended March 31, (Amounts in thousands, except per share amounts) 2015 2014 REVENUES: Property rentals $ 500,274 $ 467,140 Tenant expense reimbursements 66,921 59,301 Fee and other income 39,607 35,940 Total revenues 606,802 562,381 EXPENSES: Operating 254,493 236,561 Depreciation and amortization 124,122 131,792 General and administrative 58,492 47,502 Acquisition and transaction related costs 1,981 1,285 Total expenses 439,088 417,140 Operating income 167,714 145,241 (Loss) income from partially owned entities (2,405) 1,979 Income from real estate fund investments 24,089 18,148 Interest and other investment income, net 10,792 11,850 Interest and debt expense (91,674) (96,312) Net gain on disposition of wholly owned and partially owned assets 1,860 9,635 Income before income taxes 110,376 90,541 Income tax expense (971) (851) Income from continuing operations 109,405 89,690 Income from discontinued operations 15,841 8,466 Net income 125,246 98,156 Less net income attributable to noncontrolling interests in: Consolidated subsidiaries (15,882) (11,579) Operating Partnership (5,287) (3,860) Net income attributable to Vornado 104,077 82,717 Preferred share dividends (19,484) (20,368) NET INCOME attributable to common shareholders $ 84,593 $ 62,349 INCOME PER COMMON SHARE - BASIC: Income from continuing operations, net $ 0.37 $ 0.29 Income from discontinued operations, net 0.08 0.04 Net income per common share $ 0.45 $ 0.33 Weighted average shares outstanding 187,999 187,307 INCOME PER COMMON SHARE - DILUTED: Income from continuing operations, net $ 0.37 $ 0.29 Income from discontinued operations, net 0.08 0.04 Net income per common share $ 0.45 $ 0.33 Weighted average shares outstanding 189,336 188,240 DIVIDENDS PER COMMON SHARE $ 0.63 $ 0.73 See notes to consolidated financial statements (unaudited). 4 VORNADO REALTY TRUST CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) For the Three Months Ended March 31, (Amounts in thousands) 2015 2014 Net income $ 125,246 $ 98,156 Other comprehensive income (loss): Change in unrealized net (loss) gain on available-for-sale securities (21,332) 13,125 Pro rata share of other comprehensive income (loss) of nonconsolidated subsidiaries 157 (8,286) Change in value of interest rate swap and other (771) 1,611 Comprehensive income 103,300 104,606 Less comprehensive income attributable to noncontrolling interests (19,881) (15,800) Comprehensive income attributable to Vornado $ 83,419 $ 88,806 See notes to consolidated financial statements (unaudited). 5 VORNADO REALTY TRUST CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY (UNAUDITED) Non- Accumulated controlling (Amounts in thousands) Earnings Other Interests in Preferred Shares Common Shares Additional Less Than Comprehensive Consolidated Total Shares Amount Shares Amount Capital Distributions Income (Loss) Subsidiaries Equity Balance, December 31, 2014 52,679 $ 1,277,026 187,887 $ 7,493 $ 6,873,025 $ (1,505,385) $ 93,267 $ 743,956 $ 7,489,382 Net income attributable to Vornado - 104,077 - - 104,077 Net income attributable to noncontrolling interests in consolidated subsidiaries - 15,882 15,882 Distribution of Urban Edge Properties - (464,262) - (341) (464,603) Dividends on common shares - (118,447) - - (118,447) Dividends on preferred shares - (19,484) - - (19,484) Common shares issued: Upon redemption of Class A units, at redemption value - - 210 8 23,485 - - - 23,493 Under employees' share option plan - - 165 7 11,672 (2,579) - - 9,100 Under dividend reinvestment plan - - 3 - 338 - - - 338 Contributions: Real estate fund investments - 51,350 51,350 Distributions: Real estate fund investments - (52,882) (52,882) Other - (125) (125) Conversion of Series A preferred shares to common shares - (12) 1 - 12 - Deferred compensation shares and options - - 7 1 1,324 (359) - - 966 Change in unrealized net loss on available-for-sale securities - (21,332) - (21,332) Pro rata share of other comprehensive income of nonconsolidated subsidiaries - 157 - 157 Change in value of interest rate swap - (776) - (776) Adjustments to carry redeemable Class A units at redemption value - 25,349 - - - 25,349 Redeemable noncontrolling interests' share of above adjustments - 1,288 - 1,288 Other - 5 (90) (85) Balance, March 31, 2015 52,679 $ 1,277,014 188,273 $ 7,509 $ 6,935,205 $ (2,006,439) $ 72,609 $ 757,750 $ 7,043,648 See notes to consolidated financial statements (unaudited). 6 VORNADO REALTY TRUST CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY - CONTINUED (UNAUDITED) Non- Accumulated controlling (Amounts in thousands) Earnings Other Interests in Preferred Shares Common Shares Additional Less Than Comprehensive Consolidated Total Shares Amount Shares Amount Capital Distributions Income (Loss) Subsidiaries Equity Balance, December 31, 2013 52,683 $ 1,277,225 187,285 $ 7,469 $ 7,143,840 $ (1,734,839) $ 71,537 $ 829,512 $ 7,594,744 Net income attributable to Vornado - 82,717 - - 82,717 Net income attributable to noncontrolling interests in consolidated subsidiaries - 11,579 11,579 Dividends on common shares - (136,761) - - (136,761) Dividends on preferred shares - (20,368) - - (20,368) Common shares issued: Upon redemption of Class A units, at redemption value - - 55 2 5,154 - - - 5,156 Under employees' share option plan - - 60 2 3,228 - - - 3,230 Under dividend reinvestment plan - - 5 - 446 - - - 446 Distributions: Real estate fund investments - (1,950) (1,950) Other - (142) (142) Deferred compensation shares and options - - 7 1 2,118 (340) - - 1,779 Change in unrealized net gain on available-for-sale securities - 13,125 - 13,125 Pro rata share of other comprehensive loss of nonconsolidated subsidiaries - (8,286) - (8,286) Change in value of interest rate swap - 1,610 - 1,610 Adjustments to carry redeemable Class A units at redemption value - (136,937) - - - (136,937) Redeemable noncontrolling interests' share of above adjustments - (361) - (361) Other - (238) (18) 1 1 (254) Balance, March 31, 2014 52,683 $ 1,277,225 187,412 $ 7,474 $ 7,017,611 $ (1,809,609) $ 77,626 $ 839,000 $ 7,409,327 See notes to consolidated financial statements (unaudited). 7 VORNADO REALTY TRUST CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Three Months Ended March 31, 2015 2014 (Amounts in thousands) Cash Flows from Operating Activities: Net income $ 125,246 $ 98,156 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization (including amortization of deferred financing costs) 131,112 153,869 Return of capital from real estate fund investments 72,208 - Net gains on sale of real estate and other (32,243) - Straight-lining of rental income (29,474) (13,236) Net realized and unrealized gains on real estate fund investments (17,639) (14,169) Distributions of income from partially owned entities 15,874 12,966 Other non-cash adjustments 15,865 11,885 Amortization of below-market leases, net (12,754) (12,144) Loss (income) from partially owned entities 2,405 (1,979) Net gain on disposition of wholly owned and partially owned assets (1,860) (9,635) Impairment losses 256 20,842 Changes in operating assets and liabilities: Real estate fund investments (95,022) (123) Accounts receivable, net 975 (7,624) Prepaid assets 62,658 53,841 Other assets (13,093) (18,297) Accounts payable and accrued expenses (12,691) 31,554 Other liabilities (17,307) 3,225 Net cash provided by operating activities 194,516 309,131 Cash Flows from Investing Activities: Proceeds from sales of real estate and related investments 334,725 120,270 Development costs and construction in progress (88,052) (90,653) Additions to real estate (54,466) (53,103) Acquisitions of real estate and other (49,878) - Investments in partially owned entities (23,912) (16,633) Proceeds from repayments of mortgage and mezzanine loans receivable and other 16,763 69,347 Distributions of capital from partially owned entities 13,409 1,277 Restricted cash 1,282 52,256 Net cash provided by investing activities 149,871 82,761 See notes to consolidated financial statements (unaudited). 8 VORNADO REALTY TRUST CONSOLIDATED STATEMENTS OF CASH FLOWS - CONTINUED (UNAUDITED) For the Three Months Ended March 31, (Amounts in thousands) Cash Flows from Financing Activities: Repayments of borrowings $ (907,431) $ (233,198) Proceeds from borrowings 800,000 600,000 Cash included in the spin-off of Urban Edge Properties (225,000) - Dividends paid on common shares (118,447) (136,761) Distributions to noncontrolling interests (60,287) (10,474) Contributions from noncontrolling interests 51,350 - Dividends paid on preferred shares (19,484) (20,368) Proceeds received from exercise of employee share options 12,018 3,676 Debt issuance costs (5,076) (20,752) Repurchase of shares related to stock compensation agreements and/or related tax withholdings (2,939) (578) Net cash (used in) provided by financing activities (475,296) 181,545 Net (decrease) increase in cash and cash equivalents (130,909) 573,437 Cash and cash equivalents at beginning of period 1,198,477 583,290 Cash and cash equivalents at end of period $ 1,067,568 $ 1,156,727 Supplemental Disclosure of Cash Flow Information: Cash payments for interest, excluding capitalized interest of $8,479 and $13,622 $ 91,702 $ 100,209 Cash payments for income taxes $ 2,175 $ 1,214 Non-Cash Investing and Financing Activities: Non-cash distribution of Urban Edge Properties: Assets $ 1,722,263 $ - Liabilities (1,482,660) - Equity (239,603) - Transfer of interest in real estate to Pennsylvania Real Estate Investment Trust (145,313) - Accrued capital expenditures included in accounts payable and accrued expenses 87,232 74,424 Financing assumed in acquisitions 62,000 - Like-kind exchange of real estate: Acquisitions 57,722 - Dispositions (38,822) - Adjustments to carry redeemable Class A units at redemption value 25,349 (136,937) Receipt of security deposits included in restricted cash and other liabilities 42,346 - Write-off of fully depreciated assets (18,790) (67,204) Elimination of a mortgage and mezzanine loan asset and liability - 59,375 See notes to consolidated financial statements (unaudited). 9 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. Organization Vornado Realty Trust (“Vornado”) is a fully‑integrated real estate investment trust (“REIT”) and conducts its business through, and substantially all of its interests in properties are held by, Vornado Realty L.P., a Delaware limited partnership (the “Operating Partnership”). Vornado is the sole general partner of, and owned approximately 93.9% of the common limited partnership interest in, the Operating Partnership at March 31, 2015. All references to “we,” “us,” “our,” the “Company” and “Vornado” refer to Vornado Realty Trust and its consolidated subsidiaries, including the Operating Partnership. On January 15, 2015, we completed the spin-off of substantially all of our retail segment comprised of 79 strip shopping centers, three malls, a warehouse park and $225,000,000 of cash to Urban Edge Properties (“UE”) (NYSE: UE). As part of this transaction, we retained 5,717,184 UE operating partnership units (5.4% ownership interest). We are providing transition services to UE for an initial period of up to two years, including information technology, human resources, tax and financial reporting. UE is providing us with leasing and property management services for (i) the Monmouth Mall, (ii) certain small retail properties that we plan to sell, and (iii) our affiliate, Alexander’s, Inc. (NYSE: ALX), Rego Park retail assets. Steven Roth, our Chairman and Chief Executive Officer is a member of the Board of Trustees of UE. The spin-off distribution was effected by Vornado distributing one UE common share for every two Vornado common shares. Beginning in the first quarter of 2015, the historical financial results of UE are reflected in our consolidated financial statements as discontinued operations for all periods presented. 2. Basis of Presentation The accompanying consolidated financial statements are unaudited and include the accounts of Vornado and its consolidated subsidiaries, including the Operating Partnership.
